Citation Nr: 0728613	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for retinitis pigmentosa. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1951 to March 
1953. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 
In his December 2003 claim, the veteran specifically reported 
that he is under the care of two physicians, Dr. M at the 
Grove Hill Clinic in New Britain, Connecticut and at the VA 
West Haven Blind Center.  It does not appear that treatment 
records from these facilities have been requested.  Such must 
be accomplished on remand.  38 C.F.R. § 3.159 (2006); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).    

In a March 2004 letter, the RO informed the veteran generally 
of the evidence needed regarding the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for retinitis pigmentosa.  The RO did not, 
however, inform him of the specific evidence needed to 
satisfy the element or elements of the claims that were the 
basis for the prior denials (that the veteran's disability 
was aggravated by service).  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  On remand, the veteran should be so notified. 
 
Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the AOJ should 
provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim to reopen the claim 
for service connection for retinitis 
pigmentosa.  The notice should address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for retinitis pigmentosa, that were found 
insufficient in the previous denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted for the claim, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/ Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Contact the veteran to request that he 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for eye problems.  After 
obtaining any necessary authorization from 
the veteran, the AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and particularly 
those from Dr. M at the Grove Hill Clinic 
in New Britain, Connecticut.  
Additionally, all relevant VA treatment 
records from the VA West Haven Blind 
Center should be obtained.  Once obtained, 
all records must be associated with the 
claims folder.

3.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been received to reopen a 
claim for service connection for retinitis 
pigmentosa.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


